DETAILED ACTION
This office action is in response to the amendment filed on July 25, 2022. Clams 1, 2 and 6 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed July 25, 2022, with respect to amended claims 1 and 6 have been fully considered and are persuasive.  The previous rejection has been overcome and is hereby withdrawn. 
Allowable Subject Matter
Claims 1, 2 and 6 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a wrench. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing, a locking member located in the room and locked to the driving member, a fixing area being formed between the locking member and the driving member so as to fix the locking member and the driving member together, the locking member not being separated from the threaded portion of the driving member, the fixing area being a welded area and formed by deforming a top of the locking member and a top of the threaded portion so as to form the locking member to the threaded portion of the second end of the driving member (as in claim 1), nor renders obvious of providing, a locking member located in the room and locked to the driving member, a fixing area being formed between the locking member and the driving member so as to fix the locking member and the threaded portion of the driving member together, the locking member not being separated from the threaded portion of the driving member, the fixing area being a riveting area and formed by riveting the locking member to a top of the threaded portion on the top of the protrusion on the second end of the driving member (as in claim 6), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723